Citation Nr: 1018711	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to recognition as an eligible applicant for 
the purpose of receiving dependency and indemnity 
compensation (DIC). 

2.  Entitlement to recognition as an eligible applicant for 
the purpose of receiving non-service connected death pension.

3.  Whether the appellant may be recognized as an eligible 
applicant for the purpose of asserting a claim of entitlement 
to service connection for nerve damage of the bilateral feet 
for accrued benefits purposes and, if so, whether accrued 
benefits are warranted.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969.  
He died on August [redacted], 2008.  The appellant seeks benefits as 
the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision letter and a March 
2009 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  The 
appellant had a hearing before the Board in April 2010 and 
the transcript is of record.

The issue of entitlement to service connection for nerve 
damage to the bilateral feet for accrued benefits purposes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the appellant if 
further action is required on her part.



FINDINGS OF FACT

1. The Veteran and the appellant were married on August [redacted], 
2008.

2. The Veteran died on August [redacted], 2008.


CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the 
Veteran's surviving spouse or other eligible applicant for 
purposes of establishing entitlement to dependency and 
indemnity compensation (DIC) are not met.  38 C.F.R. §§ 
3.1(j), 3.50, 3.54(c) (2009).

2.  The criteria for recognition of the appellant as the 
Veteran's surviving spouse or other eligible applicant for 
purposes of establishing entitlement to non-service connected 
death pension are not met.  38 C.F.R. §§ 3.1(j), 3.50, 
3.54(a) (2009).

3.  The criteria for recognition of the appellant as the 
Veteran's surviving spouse for purposes of establishing 
entitlement to assert a claim for accrued benefits are met. 
38 C.F.R. §§ 3.1(j), 3.50, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, among other 
things, for notice and assistance to claimants under certain 
circumstances. Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
When the law and not the evidence are dispositive of the 
claim, the VCAA is not applicable.  See id. at 132.  In this 
case, VCAA notice is not required because the underlying 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  For these reasons, the Board concludes 
that no further notification or development of evidence is 
required.

Eligibility of Applicant

Only eligible applicants are entitled to VA benefits.  The 
appellant in this case seeks recognition as an eligible 
applicant as the Veteran's surviving spouse in order to 
obtain Dependency and Indemnity Compensation (DIC) benefits, 
death pension benefits, and accrued benefits. The essential 
facts in this case are not in dispute. The appellant and the 
Veteran were married on August [redacted], 2008.  The Veteran's death 
certificate shows that he died on August [redacted], 2008, a mere 21 
days after their marriage.

This claim is unusual in that it is not in dispute that the 
appellant was the Veteran's legal spouse at the time of his 
death.  The appellant produced a valid marriage certificate 
from the State of Arkansas indicating the appellant's legal 
marriage to the Veteran on August [redacted], 2008.  Regrettably, the 
Veteran died a mere 21 days later.  The crucial inquiry then 
is whether the appellant's 21 day marriage to the Veteran 
qualifies her as the "surviving spouse" for purposes of 
receiving VA benefits.  With regard to VA DIC and death 
pension benefits, the Board concludes it does not.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to a Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the Veteran at the time of the Veteran's death; and (1) who 
lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the Veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person. 38 C.F.R. §§ 3.50(b), 3.53 (2009).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54 (2009).

VA death pension benefits may be paid to a surviving spouse 
who was married to the Veteran: (1) one year or more prior to 
the Veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) in the case of World War II Veterans, prior 
to January 1, 1957 (or May 8, 1985, in the case of Vietnam 
era Veterans). 38 U.S.C.A. § 1541 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.54(a) (2009) (emphasis added).

VA Dependency and Indemnity Compensation (DIC) benefits are 
payable to a surviving spouse who was married to the Veteran: 
(1) within 15 years of the end of the period of service in 
which the injury or disease causing the Veteran's death was 
incurred or aggravated; or (2) one year or more; or (3) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage. 38 U.S.C.A. § 1304 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.54(c) (2009) 
(emphasis added).

After considering all of the evidence of record, the Board 
finds for purposes of establishing entitlement to DIC or 
death pension benefits, the appellant is not an eligible 
applicant because her marriage to the Veteran does not 
satisfy the marriage date criteria in 38 C.F.R. § 3.54(a), 
(c).  

The appellant claims that she lived with the Veteran since 
September 2006 and always intended on getting married.  They 
chose to wait until August 2008 for numerous reasons, but 
mainly because of the Veteran's health and the appellant's 
apprehension of caring for a sick husband.  She essentially 
claims that although they did not officially marry until 
shortly before the Veteran's death, she believes she should 
be recognized as the Veteran's surviving spouse for VA 
benefit purposes because she had been together with the 
Veteran since 2006.  She indicated further in a December 2008 
statement that people were aware they were getting married 
and the Veteran even referred to the appellant as his wife 
from time to time prior to getting legally married.

Turning to the appellant's equitable arguments, the Board has 
considered the possibility of whether a common-law marriage 
could have been formed prior to the legal marriage in 2008.  
On close review of the record, however, there is simply no 
evidence to support this.  At the outset, the Board notes 
that the state of Arkansas does not recognize common-law 
marriage.  Regardless of this fact however, VA may still deem 
the marriage as valid for VA purposes.  The General Counsel 
held that lack of residence in a jurisdiction recognizing a 
common-law marriage is not necessarily a bar to establishment 
of a common-law marriage for the surviving spouse. VAOPGCPREC 
58-91 (June 17, 1991), published at 56 Fed. Reg. 50,151 
(1991).  This is because under 38 C.F.R. § 3.52, the common-
law marriage could be "deemed valid" on the theory that the 
surviving spouse could have entered into the purported 
common-law marriage without knowledge of the fact that there 
was an impediment to the marriage. Colon v. Brown, 9 Vet. 
App. 104 (1996). The impediment referred to here would be the 
jurisdiction's nonrecognition of a common- law marriage.

For VA purposes, an otherwise invalid marriage may be "deemed 
valid" if certain conditions are met. 38 C.F.R. § 3.52. These 
conditions are: (a) the marriage occurred 1 year or more 
before the Veteran died (or at any time if a child was born 
to them before or during the marriage); (b) the claimant must 
have entered into the marriage with no knowledge of the legal 
impediment, (c) the claimant must have cohabited with the 
Veteran continuously from the date of marriage to the date of 
his death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to benefits.

All four of the above criteria must be satisfied for VA to 
deem an otherwise invalid marriage as valid.  Here, it cannot 
be found that a common-law marriage was ever entered into as 
the appellant and the Veteran did not consistently hold 
themselves out as married, common-law or otherwise, prior to 
their actual August 2008 marriage.  Indeed, the appellant has 
repeatedly indicated both in written statements and oral 
testimony that they lived together, but were not married 
prior to August 2008.  Although she claims the Veteran 
sometimes referred to her as his wife prior to marriage, she 
also makes it clear that people knew the Veteran was her 
fiancé and that it was "no secret...that [they] were going to 
be married...."  (Emphasis added).  During her hearing before 
the Board in April 2010, the appellant further testified that 
she hesitated getting legally married because she had 
reservations about caring for a sick husband.  Accordingly, 
it is clear the appellant and the Veteran did not 
consistently hold themselves out to be married prior to 
August [redacted], 2008.  For all of these reasons, the Board cannot 
find the existence of a common-law marriage prior to the 
parties' legal marriage on August [redacted], 2008. 

In sum, the Board finds that basic eligibility to receive VA 
DIC and death pension benefits as the Veteran's surviving 
spouse is not warranted by law. The Court has held that in 
cases such as this, where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has heard the appellant's contentions, and is 
greatly sympathetic to her position. The appellant's 
arguments and the law have been considered in the most 
favorable light possible, but for the reasons described 
above, the benefits sought with regard to her DIC and death 
pension claims are simply precluded by law. The Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002 & Supp. 2009); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 
(1992) citing Office of Personnel Management v. Richmond, 496 
U.S. 414 (1990).

In contrast, VA accrued benefits are payable to a surviving 
spouse whose marriage meets the requirements of 38 C.F.R. § 
3.1(j) or 38 C.F.R. § 3.52.  Under 38 C.F.R. § 3.1(j) 
marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  In this case, the appellant's marriage to 
the Veteran in August 2008 is valid under the law of Arkansas 
and, therefore, satisfies 38 C.F.R. § 3.1(j).  

For accrued benefits claims, where the marriage meets the 
requirements of 38 C.F.R. § 3.1(j), as is the case here, date 
of marriage and continuous cohabitation are not factors.  38 
C.F.R. § 3.1000(d)(1) (2009).

Accordingly, the fact that the appellant's marriage to the 
Veteran was brief is irrelevant for purposes of establishing 
eligibility to assert a claim for VA accrued benefits.  The 
undisputed facts indicate the appellant had a legally valid 
marriage to the Veteran at the time of his death and, 
therefore, the date of the actual marriage is not a factor in 
determining eligibility for VA accrued benefits.  Id.  In 
other words, 38 C.F.R. § 3.54, which precludes the 
appellant's eligibility to assert entitlement to DIC and 
death pension benefits, is inapplicable to VA accrued 
benefits claims.  What is of consequence with regard to 
accrued benefits claims is merely whether the appellant was 
legally married to the Veteran at the time of his death.  In 
this case, the undisputed facts indicate she was and, 
therefore, this aspect of the appellant's claim may be 
granted.


ORDER

Recognition of the appellant as the Veteran's surviving 
spouse for VA DIC benefit purposes is denied.

Recognition of the appellant as the Veteran's surviving 
spouse for VA death pension purposes is denied.

Recognition of the appellant as the Veteran's surviving 
spouse for VA accrued benefits purposes is granted. 




REMAND

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

In this case, no letter was sent to the appellant explaining 
the law, regulations and evidence necessary to substantiate 
her claim.  Corrective action is required.

The Board notes, with regard to accrued benefits claims, only 
evidence in the file when the Veteran died may be considered.  
The VA is required, however, to obtain any VA or other 
federal record that existed at the time of the Veteran's 
death because such records are considered to have been in the 
"constructive possession" of the VA at the time of the 
Veteran's death.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In this case, the claims folder contains VA outpatient 
treatment records through July 2008.  The Veteran died in 
August 2008.  Accordingly, the RO should take this 
opportunity to obtain any VA medical records from July 2008 
through August 2008 to ensure the claims folder is complete.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. In particular, 
the appellant should be informed of how to 
establish her claim of entitlement to 
service connection for nerve damage of the 
bilateral feet for accrued benefits 
purposes under 38 C.F.R. § 3.1000.

2.  Obtain the Veteran's medical records 
from the VA Medical Center in No. Little 
Rock, Arkansas for any hospitalization or 
medical treatment from July 2008 to August 
2008.  All efforts to obtain VA records 
should be fully documented and the VA 
facility must provide a negative response 
if records are not available.

3.  The RO should then readjudicate the 
appellant's claim, recognizing her as an 
eligible applicant for accrued benefits.  
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and her representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


